Fish, C. J.
The petition for specific performance alleged: Plaintiff and defendant entered into a parol agreement “as to the purchase of” a described house and lot, “the price to be paid . . was . . five hundred dollars, [plaintiff] agreeing to. pay said amount.” The terms of the agreement were: “That if [plaintiff] would pay one dollar as a consideration for [defendant] to allow him twenty days to pay four hundred' and ninety-nine dollars for [the property], . . he [defendant] upon the payment of said amount would make a good and sufficient title to said property and would give possession to [plaintiff] on the first of January thereafter.” Plaintiff paid one dollar as agreed upon, and tendered to defendant $499 within the twenty days, and the tender has been continuing; and defendant refused, upon demand, 'to convey >-the property to plaintiff. Eeld, that the agreement set forth was a contract for the sale of land, and, not being in writing,’ was not enforceable .(Civil Code, §2693, par. 4); and accordingly it was not error to dismiss the petition on general demurrer.

Judgment affirmed.


All the Justices concu/r.